Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 02/01/2022 is acknowledged. Claims 8 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022. 
Accordingly, claims 1-11 are pending with claims 8 and 10-11 withdrawn. Claims 1-7 and 9 are examined herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 introduces the 35 U.S.C 112(f) limitations “neutron generation means for generating the neutron” and “neutron irradiation means for irradiating the radioisotope 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “neutron generation means” and “neutron irradiation means” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the entire function of the claimed limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5-8 are also rejected under 35 U.S.C 112(a) and (b) due to being dependent on claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beach et al. US Pub 20150357067.
Regarding claim 1, Beach discloses a generator (Fig. 1), comprising: a heat source (110) containing a radioisotope substance precursor that becomes a radioisotope substance by irradiation with a neutron ([0023]); and a controller (150) that controls the irradiation with the neutron ([0025]).  
Regarding claim 2, Beach discloses all the element of the parent claim and further discloses wherein the radioisotope substance precursor ([0023] “Bi-209”) has a half-life of 5 billion years or more (Bi-209 has a half-life1 of 1.9x1019). 
Regarding claim 4, Beach discloses all the elements of the parent claim and further discloses, wherein the controller is composed of a neutron source (120), neutron generation means for generating the neutron from the neutron source (activation signal 152 & [0025]), and neutron irradiation means for irradiating the radioisotope substance precursor with the generated neutron at a predetermined timing (pulsewidth 154 & [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 and further in view of Keshishian US 3790440.
Regarding claim 3, Beach discloses all the elements of the parent claim. Beach discloses that other materials beside Bi-209 may be used ([0024]) but is silent with respect to using thorium.
Keshishian teaches a generator (Fig. 1: 1) comprising a heat source (5) with a radioisotope substance precursor (6) that contains thorium (col 4 ln 5-8: “Th228”). It would have been obvious to one of ordinary skill in the art to modify the radioisotope substance precursor with the Thorium of Keshishian for the predictable advantage of an alpha-particle-emitting radioactive isotope. As Keshishian teaches, “isotopes which are alpha-particle emitters are 
Regarding claim 9, Beach discloses all the elements of the parent claim. Beach further discloses a thermally conductive material (740) surrounds the heat source [0039] but does not explicitly disclose iron, tungsten and or graphite. 
Keshishian teaches wherein a space in which a heat source (Fig 1: 5) is accommodated is covered by a layer (3) containing lead (col 2 ln 61). It would have been obvious to one of ordinary skill in the art to modify the heat source of Beach with the lead of Keshishian for the predictable advantage of a shield to provide the safety requirements in handling the generator (col 2 ln 54-55). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067 and further in view of Coleman et al. US 3751668.
Regarding claim 5, Beach discloses all the elements of the parent claim. Beach further discloses the neutron source may be of any suitable type ([0046]) but is silent with respect to plutonium. 
Coleman teaches a neutron source (Fig. 1) containing plutonium (col 3 ln 45 “Plutonium-238”). It would have been obvious to one of ordinary skill in the art to modify the neutron source of Beach with the plutonium containing neutron source of Coleman for the predictable . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US Pub 20150357067.
Regarding claim 6, Beach discloses all the elements of the parent claim and further discloses a thermoelectric conversion device (130). Beach discloses the thermoelectric conversion device (130) is positioned close to the radioisotope substance precursor ([0020]) but does not explicitly disclose the connection. However, in an alternate embodiment as shown in Fig. 7, Beach suggests connecting a thermoelectric conversion device (730) to the radioisotope substance precursor (claim 1 “a thermoelectric converter coupled to the fuel sample”). It would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 1, with the connection between the thermoelectric conversion device and the radioisotope substance precursor for the predictable advantage of converting the heat to electricity. 
Regarding claim 7, Beach discloses all the elements of the parent claim but does not explicitly disclose wherein the neutron source is disposed in a space in which the heat source is accommodated. However, in an alternate embodiment as shown in Fig. 7, Beaches suggests disposing the neutron source (710) inside a space in which the heat source (720) is accommodated (neutron source 710 and heat source 720 are disposed inside a space formed by end caps 760 and 820). It would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 1, with the neutron source disposed inside a space in which the heat source is generated for the predictable advantage of increasing the yield of neutrons irradiating the heat source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Bismuth-209#cite_note-NUBASE2016-1